Citation Nr: 0009133	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  94-48 553	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1968 to March 1970.  

2.  In June 1998 the Board determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a right knee 
disability.

3.  The veteran appealed the Board's determination to the 
United States Court of Appeals for Veterans Claims (Court).

4.  The Court issued an order in July 1999 vacating the 
Board's June 1998 decision and remanding the case to the 
Board for further actions consistent with its order.

5.  In January 2000 the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Portland, Oregon 
that the veteran died on September [redacted], 1999.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



